United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ricardo A. Byron, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-837
Issued: July 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2013 appellant, through his attorney, filed a timely appeal from an
October 2, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his reconsideration request. Because more than 180 days elapsed from the most recent
merit decision dated September 29, 2011 to the filing of this appeal, the Board lacks jurisdiction
to review the merits of the case1 pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

1

An appeal of a final adverse OWCP decision issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 6, 2004 appellant, then a 38-year-old letter carrier, filed a claim for injury
to his left knee and right side as a result of being chased by a dog that day. He jumped on a car
and landed on his right side and hit his knee. Appellant returned to work on November 8, 2004.
OWCP accepted the claim for lumbar strain and left knee contusion and paid benefits. Appellant
worked at restricted duty and was released to full-time full duty on or about November 24, 2004;
but retired on disability as of that date.
On June 27, 2008 appellant filed a recurrence of disability claim alleging that he
sustained a consequential back condition as a result of the November 6, 2004 work incident. By
letter dated March 13, 2009, OWCP requested that he provide additional factual and medical
evidence. No new evidence was submitted.
By decision dated May 14, 2009, OWCP denied the recurrence claim finding that the
evidence was not sufficient to establish a consequential injury sustained due to the November 6,
2004 injury.
Appellant requested reconsideration on May 6, 2010. He submitted an October 15, 2009
medical report from Dr. Guy M. Lee, a Board-certified orthopedic surgeon, who attributed the
claimed herniated disc condition as a consequence of the 2004 work injury. Dr. Lee stated that
when a patient sustained an injury to the lumbar spine damage could be done to the disc.
By decision dated July 16, 2010, OWCP denied modification of its prior decision. It
found the medical evidence was insufficient to establish that appellant sustained a lumbar
herniation as a result of the November 6, 2004 work injury. The medical evidence did not
provide sufficient medical rationale based on an accurate and factual medical background.
On July 1, 2011 appellant requested reconsideration and submitted additional factual and
medical evidence. This included an April 15, 2011 report from Dr. Lee, which an OWCP
medical adviser reviewed along with the medical evidence of record.
By decision dated September 29, 2011, OWCP denied modification of the prior decision.
On September 28, 2012 appellant, through his attorney, requested reconsideration. He
argued that Dr. Lee’s reports provide sufficient medical reasoning to explain how the initial
incident caused or contributed to the claimed herniation and demonstrated his knowledge of the
mechanism of appellant’s injury. No new factual evidence or medical reports were submitted.
In an October 2, 2012 nonmerit decision, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was duplicative of that previously
considered.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record6 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.7
ANALYSIS
Appellant disagreed with OWCP’s September 29, 2011 decision which affirmed the
denial of his claim for recurrence of disability. The Board does not have jurisdiction to review
the merits of the case. The sole issue is whether appellant’s request for reconsideration met any
of the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for further
review of the merits.
Appellant did not identify a specific point of law or show that OWCP erroneously applied
or misinterpreted. He also did not advance a new and relevant legal argument. In his
September 28, 2012 request for reconsideration, appellant reiterated arguments previously made
before OWCP. He contended that Dr. Lee’s reports were sufficient to establish that his herniated
disc arose out of the November 6, 2004 work incident. This is the same argument appellant
made before OWCP on several occasions, which was addressed in the July 16, 2010 and
September 29, 2011 decisions. He did not submit new factual evidence or medical reports which
were not previously considered prior to the September 29, 2011 decision. Thus appellant has not
shown that OWCP erroneously applied or interpreted a specific point of law and he has not
advanced a relevant legal argument not previously considered by OWCP.
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence not previously considered by OWCP, but appellant submitted no such evidence with his
3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(1)-(2).

5

Id. at § 10.607(a).

6

See A.L., Docket No. 08-1730 (issued March 16, 2009). See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

7

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

reconsideration request. Thus, the Board finds that he did not meet the regulatory requirements
and is not entitled to further merit review.8
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant argues that the medical evidence supports his claim. The Board
noted above that it only has jurisdiction over OWCP’s October 2, 2012 nonmerit decision which
denied his request for reconsideration and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s application for reconsideration
without merit review of the claim.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See L.H., 59 ECAB 253 (2007).

4

